MATTHEWS, Chief Justice,
with whom BURKE, Justice, joins, dissenting.
I dissent.
Under Alaska law, the Chungs are entitled to “the coverage which a layperson would have reasonably expected, given a lay interpretation of the policy language.” Stordahl v. Government Employees Ins. Co., 564 P.2d 63, 65-66 (Alaska 1977) (footnote omitted). Judge Souter believed that this issue could not be resolved as a matter of law. Like the majority, I disagree with his conclusion that the evidence presents a genuine issue of material fact; I would dispose of the question as a matter of law. Unlike the majority, however, I believe that the issue should be resolved in favor of the Chungs. I believe that reasonable jurors could reach but one conclusion: the reasonable expectation of a person who buys $100,000 of “uninsured motorist” coverage is that there will be insurance available of at least $100,000. It makes no difference to such a person whether coverage to the extent of the uninsured motorist limits is not available because the other motorist has no policy of insurance, or because his policy limits are less than $100,000. In either case, the other motorist is “uninsured” in whole or in part.
The Chungs purchased a policy which provided liability coverage of $100,000 for bodily injury suffered by one person. This is well beyond the amount of $25,000 required at the time by Alaska’s Motor Vehicle Safety Responsibility Act. AS 28.20.-010-28.20.640. There was a like increase in the amount of their coverage for injuries caused by an uninsured motorist. The Chungs paid a higher premium for this increase, but they are now told that the $100,000 in coverage for which they paid is not available to them, because the other motorist was insured under a policy providing the $25,000 minimum required by Alaska law. Despite their purchase of additional insurance, the Chungs are entitled to take advantage of their uninsured motorist coverage only when and if they are injured *590by a motorist having no insurance. Most laypersons of my acquaintance would agree with a Georgia court’s observation that this is an “absurd result.” Spence v. State Farm, 136 Ga.App. 436, 221 S.E.2d 643, 644 (1975), aff'd, 236 Ga. 714, 225 S.E.2d 238 (1976).
This conclusion does not conflict with Stordahl. In Stordahl, the uninsured motorist coverage was $15,000. The other driver had a $50,000 policy. The full $50,-000 limit of this policy was paid Stordahl. He sought, in addition, payment of the $15,000 limit of his uninsured motorist coverage. We held that Stordahl could not reasonably expect uninsured motorist coverage in those circumstances. Stordahl, 564 P.2d at 67. This result was especially appropriate because a clause of the policy at issue required reduction of any amount payable under the uninsured motorist endorsement by sums received from or on behalf of the operator of the other vehicle. Id. The Stordahl opinion did not address the question presented in the instant case— whether one who purchases uninsured motorist coverage of a stipulated amount reasonably expects coverage of at least the stipulated amount. Thus, Stordahl cannot be viewed as contrary precedent.
I would remand with instructions to the trial court to enter judgment in favor of the Chungs.